—Appeal from order, Supreme Court, New York County (Edward Lehner, J.), entered May 10, 1995, which denied plaintiffs motion to renew and reargue plaintiffs motion to vacate a stipulation of discontinuance, unanimously dismissed, without costs.
Since plaintiffs motion was, in essence, a motion for reargument only, the order denying the motion is nonappealable (Amankwa v New York City Hous. Auth, 224 AD2d 262). Were we not dismissing this appeal, we would affirm. To the extent that plaintiffs motion could be deemed a motion to renew, we agree with the court that plaintiff failed to offer a valid excuse for not submitting the deposition transcript, which was submitted in lieu of an affidavit of merit, on the original motion (see, Mangine v Keller, 182 AD2d 476). Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.